The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to Applicants’ amendments/remarks received May 12, 2022.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 2, 8, 16-22, 26-28, 30-42, 44, 46 are canceled.  Claims 3, 5-6, 10-11, 15, 23-25, 29, 43 are withdrawn.  Claims 1, 4, 7, 9, 12-14, 45, 47, to CRY2OLIG, TDP-43, are under consideration.

Priority:  This application is a 371 of PCT/US18/21335, filed March 7, 2018, which claims benefit of provisional application 62/468065, filed March 7, 2017.

Objections and Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 9, 12-14, 45, 47 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (2017 Cell 168:  159-171; IDS 12.16.19, previously cited) in view of Calabretta et al. (2015 Trends in Biochemical Sciences 40(11):  662-672; previously cited).  Shin et al. disclose a system to study intrinsically disordered protein regions (IDRs) comprising attaching or fusing a RNP (RNA/protein) body protein to a light-induced protein (at least p. 159-160).  Shin et al. disclose FUS is an ALS-related RNA binding protein (p. 160).  Shin et al. disclose Cry2 is a light-sensitive protein which self-associates upon blue light exposure (p. 160).  Shin et al. disclose fusing the N-terminal IDR of FUS to Cry2olig, FUSN-Cry2olig (p. 164, also Fig. 4, p. 166-168).  Shin et al. disclose other ALS-related RNA binding proteins, in addition to FUS, that are fused to a light-induced protein, HNRNPA1 and DDX4 (p. 160-161).  Shin et al. disclose nucleic acid molecules encoding the ALS-related RNA binding protein fused to Cry2olig (p. e1-e2).  Shin et al. do not teach the RNA-binding protein TDP-43.
Calabretta et al. disclose RNA-binding proteins include hnRNPA1/A2, FUS, and TDP-43 (p. 668).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references and arrive at the claimed nucleotide sequence encoding a chimeric polypeptide, the nucleotide sequence comprising a first nucleotide sequence encoding Cry2olig (a light-induced oligomerization domain) and a second nucleotide sequence encoding TDP-43 (a low complexity domain from a neurodegenerative disease target protein), and the chimeric polypeptide comprising Cry2olig and TDP-43 (instant claims 1, 4, 7, 9, 12-14, 45, 47).  The motivation to do so is given by the prior art.  Shin et al. disclose a system comprising a fusion polypeptide comprising a light-induced oligomerization domain and a low complexity domain from a neurodegenerative disease target protein (FUS, HNRNPA1, DDX4).  It is disclosed that TDP-43, FUS, HNRNPA1 are RNA-binding proteins that contribute to forming aggregates (Calabretta et al.).  Therefore, one of ordinary skill would have reasonable motivation to incorporate TDP-43 as suggested by Calabretta et al. for the RNA binding protein fused to the light-induced oligomerization domain of Shin et al. because there was interest in studying intrinsically disordered protein regions.  One of ordinary skill would have a reasonable expectation of success because the prior art disclose fusing intrinsically disordered proteins to Cry2 leads to light-dependent clustering.
Regarding instant claim 7, 
Regarding instant claims 12-13, Shin et al. disclose nucleic acid molecules encoding the ALS-related RNA binding protein fused to Cry2olig, a plasmid comprising said nucleic acid molecules, and a cell comprising said nucleic acid molecules (p. e1-e2).  Therefore, it would have been obvious to arrive at an expression vector comprising a first nucleotide sequence encoding Cry2olig and a second nucleotide sequence encoding TDP-43 and a cell comprising said nucleic acid molecules.

Reply:  In view of Applicants’ amendments/remarks, the previous 102(a)(1) rejection as being anticipated by Shin et al. has been withdrawn.  However, the claims remain unpatentable under 103 for the reasons noted above and herein.
Applicants assert Shin et al. explore fusions of IDRs (intrinsically disordered protein regions) from ALS-related RNA binding proteins FUS with Cry2WT motif and HNRPA1 with Cry2WT.  However, Shin et al. do not teach the chimeric polypeptides described in the current claims.  Calabretta et al. disclose RNA binding proteins, such as FUS, HNRNPA1, and TDP-43; however, Calabretta et al. fail to disclose any light-induced oligomerization domains.
Applicants’ remarks are not persuasive.  As noted in the 103 rejection, Shin et al. disclose a system to study intrinsically disordered protein regions (IDRs) comprising attaching or fusing a RNP (RNA/protein) body protein to a light-induced protein (at least p. 159-160).  Shin et al. disclose Cry2 is a light-sensitive protein which self-associates upon blue light exposure (p. 160).  Shin et al. disclose fusing the N-terminal IDR of FUS to Cry2olig, FUSN-Cry2olig (p. 164, also Fig. 4, p. 166-168).  Shin et al. disclose other ALS-related RNA binding proteins, in addition to FUS, that are fused to a light-induced protein, HNRNPA1 and DDX4 (p. 160-161).  Therefore, Shin et al. disclose nucleic acid molecules encoding an ALS-related RNA binding protein fused to Cry2olig (p. e1-e2).  Shin et al. differ from the claimed invention by not teaching that the RNA-binding protein is TDP-43.
Calabretta et al. disclose RNA-binding proteins include hnRNPA1/A2, FUS, and TDP-43 (p. 668).  
Therefore, one of ordinary skill would have reasonable motivation to incorporate TDP-43 as suggested by Calabretta et al. for the RNA binding protein fused to the light-induced oligomerization domain of Shin et al. because there was interest in studying intrinsically disordered protein regions; thereby, arriving at the claimed invention.  One of ordinary skill would have a reasonable expectation of success because the prior art disclose fusing intrinsically disordered proteins to Cry2 leads to light-dependent clustering.
Regarding Applicants’ remarks that Calabretta et al. do not teach any light-induced oligomerization domains, the remarks are not persuasive.  The deficiency of Calabretta et al. to not teach a light-induced oligomerization domains is remedied by Shin et al., as noted above.
Applicants assert that in contrast to Shin and Calabretta, the inventors have shown in the instant specification how novel methods can be used to spatially and temporally induce protein aggregates without simple overexpressing of aggregate prone genes or expressing mutant forms of these genes.  Thus, this method better recapitulates the human disease condition.
Applicants’ remarks are not persuasive.  In this instance, the prior art has already disclosed a system comprising fusing a light-induced oligomerization domain (Cry2olig) to a neurodegenerative disease target protein to study aggregates and/or pathological aggregates in models (see Shin et al.).
For at least these reasons, the 103 rejection is maintained.

No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Primary Examiner, Art Unit 1656